Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
b.	This is a final action on the merits based on Applicant’s claims submitted on 02/12/2021.


EXAMINER’S COMMENTS

Regarding claims 1-30 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 02/12/2021, with respect to, have been fully considered and are persuasive. The previous rejection of claims 1-30 has been withdrawn.

Allowable Subject Matter
Claims 1-30 are allowed

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of configuring timing advance offset in wireless communications. These 
The primary reason for the allowance of the Claims 1, 15, 29, and 30 is the inclusion of the features, "identifying, at a first wireless device a first timing advance offset for communications with a second wireless device, wherein the first timing advance offset is a fixed offset that is based at least in part on a frequency range and a duplexing configuration for communications between the first wireless device and the second wireless device; determining a second timing advance offset, the second timing advance offset being adjustable; and transmitting or receiving a transmission based at least in part on the first timing advance offset and the second timing advance offset.". The features “first timing advance offset is a fixed offset” in combination with “the second timing advance offset being adjustable”, as incorporated into the independent claims 1, 15, 29, and 30 are neither known from, nor rendered obvious by, the available prior art. Guo (U.S. Patent 10270516) discloses a system where a timing advance offset is determined, and if there is a hardware configured fixed timing advance offset, the fixed timing advance offset is subtracted from the timing advance offset. Thus, Guo removes its hardware configured fixed timing advance offset from the timing advance offset and is not transmitting or receiving a transmission according to both a first fixed offset and a determined second adjustable offset. Therefore, Guo does not teach or suggest “transmitting or receiving a transmission based at least in part on the first timing advance offset and the second timing advance offset, ” as recited in independent claim 1. Consequently, Guo, Kwon, and Gao individually and as a whole do not teach the claim limitations above.
Claims 2-14 depend on claim 1; claims 16-28 depend on claim 15; therefore, these claims are considered allowable on the basis as the parent claims 1 and 15 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 15 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411